Case 3:18-cr-00089-MMH-JRK Document 78 Filed 11/20/18 Page 1 of 2 PageID 261



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


   UNITED STATES OF AMERICA

   v.                                                      Case No. 3:18-cr-89-J-34JRK

   KATRINA BROWN
   REGINALD BROWN



                                          ORDER


         THIS CAUSE is before the Court on Defendant Katrina Brown’s Motion for Notice

   of Intent to Introduce Evidence Pursuant to Federal Rule of Evidence 404(b) (Dkt. No. 63;

   Motion) filed on October 19, 2018. In the Motion, Defendant Katrina Brown requests that

   the Court enter an order directing the United States to provide advance notice of any

   404(b) evidence it intends to introduce at trial. See Motion at 1. The United States

   opposes the relief requested in the Motion. See United States’ Memorandum Opposing

   Defendant Katrina Brown’s Motion for Notice of Intent to Introduce Evidence Pursuant to

   Federal Rule of Evidence 404(b) (Dkt. No. 74; Response). Upon review of the Motion

   and Response, it is hereby

         ORDERED:

         1. Defendant Katrina Brown’s Motion for Notice of Intent to Introduce Evidence

             Pursuant to Federal Rule of Evidence 404(b) (Dkt. No. 63) is GRANTED to the

             extent that the United States must file any 404(b) notices with respect to both

             Defendants by December 14, 2018.        Any motions in limine, including any
Case 3:18-cr-00089-MMH-JRK Document 78 Filed 11/20/18 Page 2 of 2 PageID 262



                addressing a matter disclosed in the 404(b) notice, must be filed by January 7,

                2019.

         2. Otherwise, the Motion is DENIED.

         DONE AND ORDERED in Jacksonville, Florida, this 19th day of November, 2018.




   ja

   Copies to:

   Counsel of Record




                                                -2-
